        Case 1:11-cv-10230-MLW Document 491 Filed 10/11/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

 ARKANSAS TEACHER RETIREMENT SYSTEM,                    No. 11-cv-10230 MLW
 on behalf of itself and all others similarly situated,
                                     Plaintiffs,
 v.
 STATE STREET BANK AND TRUST COMPANY,
                                     Defendant.
 ARNOLD HENRIQUEZ, MICHAEL T. COHN,                     No. 11-cv-12049 MLW
 WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
 and those similarly situated,
                                     Plaintiffs,
 v.
 STATE STREET BANK AND TRUST COMPANY,
 STATE STREET GLOBAL MARKETS, LLC and
 DOES 1-20,
                                     Defendants.
 THE ANDOVER COMPANIES EMPLOYEE SAVINGS No. 12-cv-11698 MLW
 AND PROFIT SHARING PLAN, on behalf of itself, and
 JAMES PEHOUSHEK-STANGELAND, and all others
 similarly situated,
                                     Plaintiffs,
 v.
 STATE STREET BANK AND TRUST COMPANY,
                                     Defendant.

                       THORNTON LAW FIRM LLP’S
               SUPPLEMENTAL OBJECTION TO PROPOSED ORDER
             REGARDING ADDITIONAL FUNDS FOR SPECIAL MASTER

       Pursuant to the Court’s August 28, 2018 Order (ECF 461), on September 18, 2018 (ECF

467), the Thornton Law Firm advised the Court of its objection to the Court’s proposal that an

additional $750,000 be paid for past and future fees and expenses of the Special Master. The

Court’s September 21, 2018 Order (ECF 470) clarified that the Court’s proposal was that

payment should be made from Labaton, Lieff Cabraser, and the Thornton Law Firm, and not

solely from Labaton. The Court’s September 21, 2018 Order also permitted Lieff Cabraser and

the Thornton Law Firm to, by October 9, 2018, “amplify the reasons for their objections after the

terms of the Master’s proposal concerning a possible agreed resolution of issues relating to
          Case 1:11-cv-10230-MLW Document 491 Filed 10/11/18 Page 2 of 3



Labaton is disclosed.” Given that the Special Master postponed filing his agreement with

Labaton, by motion dated October 5, 2018 (ECF 482) and granted October 8, 2018 (ECF 483),

Lieff Cabraser and the Thornton Law Firm moved to extend the deadline for filing their

supplemental objection to the $750,000 payment to October 11, 2018. The Thornton Law Firm

now supplements its September 18, 2018 filing (ECF 467) as follows:

    1.           As set forth in its September 18, 2018 filing, the Thornton Law Firm

acknowledges that the Special Master must be paid for his work so long as the Court ensures that

his costs and fees are reasonable. The Thornton Law Firm understands from counsel for the

Special Master that the Special Master has already incurred fees of approximately $550,000 of

the requested $750,000.

    2.           The Thornton Law Firm clarifies that its September 18, 2018 (ECF 467) filing did

not mean to suggest that the Special Master should not be able to request leave of Court to file

additional documents, but only to emphasize that the Special Master should receive leave of

Court prior to drafting or filing such documents.1 The Thornton Law Firm was not and is not

seeking a modification of the Court’s August 10, 2018 Order (ECF 445) in this regard.

    3.           The Thornton Law Firm notes that Labaton’s proposed resolution with the Special

Master (ECF 485-1 at 9) caps Labaton’s contributions at 33.33% of the Special Master’s fees and

expenses. In the past, Labaton has paid its proportional share of the Special Master’s fees and

expenses in accordance with the original fee award (i.e., 47%). Although it is inconsistent with



1
  In a document filed today (ECF 486), the Special Master alleges that the Thornton Law Firm’s request that the
Special Master “refrain from filing or drafting documents that the Court does not request” somehow “grossly
mischaracterizes the Special Master’s past and current filings.” As with many of the Special Master’s factual
findings and legal conclusions, this is another serious (and hyperbolic) but unwarranted charge. For instance, on
August 6, 2018, the Special Master filed a ten-page “cover memorandum” (ECF 423). Although the Court had
requested that the Special Master supplement the record (ECF 385 at ¶ 3), the Court did not order the Special Master
to file a lengthy narrative regarding his findings.

                                                         2
            Case 1:11-cv-10230-MLW Document 491 Filed 10/11/18 Page 3 of 3



past practice, the Thornton Law Firm does not object to this new arrangement.


                                            Respectfully submitted,


                                             /s/ Brian T. Kelly
                                            Brian T. Kelly (BBO No. 549566)
                                            Joshua C. Sharp (BBO No. 681439)
                                            NIXON PEABODY LLP
                                            100 Summer Street
                                            Boston, MA 02110
                                            Telephone: (617) 345-1000
                                            Facsimile: (844) 345-1300
                                            bkelly@nixonpeabody.com
                                            jsharp@nixonpeabody.com

Dated: October 11, 2018                     Counsel for the Thornton Law Firm LLP



                                CERTIFICATE OF SERVICE

I certify that the foregoing document was filed electronically on October 11, 2018 and thereby
delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing (“NEF”).
                                              /s/ Joshua C. Sharp
                                              Joshua C. Sharp




                                               3
4830-7192-2808.1
